Case 1:18-cv-08783-NRB Document 128-93 Filed 04/08/20 Page 1 of 10

EXHIBIT 175
10

a

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:18-cv-08783-NRB Document 128-93 Filed 04/08/20 Page 2 of 10

 

 

 

 

1
UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
MICHAEL RAPAPORT AND MICHAEL )
DAVID PRODUCTIONS, INC., )
)
Plaintiffs, )
) CASE NO.
vs. ) 1:18-CV-08783
)
BARSTOOL SPORTS, INC., ADAM )
SMITH, KEVIN CLANCY, ERIC )
NATHAN, AND DAVID PORTNOY, )
)
Defendants. )
)
VIDEOTAPED DEPOSITION OF DANIEL T. DURBIN, PH.D.
Los Angeles, California
Monday, January 20, 2020
9:14 a.m. to 6:21 p.m.
Reported by: NIKKI ROY
CSR No. 3052
Exhibit 175 746
[1/20/2020] Durbin, Daniel T. (Vol. 01) - 01-20-2020 - FINAL

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:18-cv-08783-NRB Document 128-93 Filed 04/08/20 Page 3 of 10

 

 

 

2
Videotaped deposition of DANIEL T. DURBIN,

PH.D., taken on behalf of the Defendant, at 1900
Avenue of the Stars, Los Angeles, California, on
Monday, January 20, 2020 at 9:14 a.m., before NIKKI
ROY, CSR No. 3052.

Exhibit 175 747
[1/20/2020] Durbin, Daniel T. (Vol. 01) - 01-20-2020 - FINAL

 
10

a es

12

13

14

15

16

Lif

18

19

20

21

22

23

24

25

Case 1:18-cv-08783-NRB Document 128-93 Filed 04/08/20 Page 4 of 10

 

 

APPEARANCES OF COUNSEL:

FOR PLAINTIFFS:

GREENBERG GLUSKER FIELDS CLAMAN &
MACHTINGER LLP

AARON MOSS, Attorney at Law
STEVEN STEIN, Attorney at Law
1900 Avenue of the Stars

21st Floor

Los Angeles, California 90067
310.553.3610
amoss@greenbergglusker.com
sstein@greenbergglusker.com

FOR THE DEFENDANTS:

KING & BALLOW

BY: RICHARD BUSCH, Attorney at Law
315 Union Street

Suite 1100

Nashville, Tennessee 37201
615.259.3456

rbusch@kingballow.com

ALSO PRESENT:

MICHELLE BARTFAY, videographer

Exhibit 175
[1/20/2020] Durbin, Daniel T. (Vol. 01) - 01-20-2020 -

748
FINAL

 
10

LL

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:18-cv-08783-NRB Document 128-93

Filed 04/08/20 Page 5 of 10

 

 

 

4
INDEX
WITNESS EXAMINATION PAGE
DANIEL T. DURBIN,
PH.D.
MR. MOSS 7, 108
EXHIBITS
NUMBER DESCRIPTION PAGE
Exhibit 575 Daniel Durbin, Curriculum 11
Vitae
Exhibit 576 Expert Witness Report of 158
Daniel Durbin, November 11,
2019 (Amended 1/17/2020)
Exhibit 577 Expert Witness Report of 158
Daniel Durbin, November 11,
2019 (Amended 1/17/2020)
Exhibit 578 Printout of tweets 203
Exhibit 579 Printout from The Root 256
Exhibit 580 Printout from The Root 260
Exhibit 581 Rebuttal Expert Witness Report 299
of Daniel Durbin, December 13,
2019
Exhibit 175 749
[1/20/2020] Durbin, Daniel T. (Vol. 01) - 01-20-2020 - FINAL

 
10

1

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:18-cv-08783-NRB Document 128-93 Filed 04/08/20 Page 6 of 10

 

 

11il

context, because I have no idea.
BY MR. MOSS:

es Take a look at the top of page 15.

A. Uh-huh. Okay.

Qu You use the term "insult-oriented sports
satire" --

A. Uh-huh.

Ey -- in describing the Barstool brand?

A. Yeah.

MR. BUSCH: Objection; again,
mischaracterizes his testimony he just gave you a
second ago, and it's been asked and answered; it's
out of context.

BY MR. MOSS:
Q. Why did you use that term in describing
Barstool Sports?

MR. BUSCH: Objection; again, asked and
answered.

THE WITNESS: In this case, because --
particularly Michael Rapaport's input, I think was
meant to the satirical, at least the perspective that
he gives on his little video showing that he was --
or stating that he was going to Barstool. And toa
degree I think -- Portnoy notes this -- that he was

supposed to bring this kind of language there. That

Exhibit 175 750
[1/20/2020] Durbin, Daniel T. (Vol. 01) - 01-20-2020 - FINAL

 
10

aL

AZ

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:18-cv-08783-NRB Document 128-93 Filed 04/08/20 Page 7 of 10

 

 

 

112
was not there to represent the entire Barstool brand
as in some way satirical, which I think it's -- you
know, no one really would.

It is that Michael Rapaport's -- the only
word I can think of is "input," and I want a better
word -- input, what he was going to bring to the
brand was to help amp up some parts of satire.

BY MR. MOSS:
@Q. Okay. But in the sentence you said
(reading) :
"Barstool sought him out when

Rapaport was already known for the

type of insult-oriented sports satire

that makes up the Barstool brand."

So weren't you saying that in bringing
Mr. Rapaport to the table, Mr. Rapaport was known for
insult-oriented sports satire, he was coming over to
Barstool and Barstool was already known for
insult-oriented sports satire?

MR. BUSCH: Objection; argumentative.
You're just arguing with him now. And it's been
asked and answered, and it mischaracterizes his
testimony.

THE WITNESS: So the, might be ineloquently

stated in the sentence, but the meaning of the

Exhibit 175 751
[1/20/2020] Durbin, Daniel T. (Vol. 01) - 01-20-2020 - FINAL

 
10

tL

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:18-cv-08783-NRB Document 128-93 Filed 04/08/20 Page 8 of 10

 

 

113
sentence is that some part of what they do is satire.
Well, actually, "satire" is probably an ineloquent
term as well. Part of what they do is
insult-oriented rhetoric. And it's part of
representing, you know, a kind of way that masculine
sports fans are -- supposedly look at sports where
they -- where they're able to insult each other as
they talk about the sports.

So the -- there is use of satire on
Barstool. I haven't denied that, and I would never
deny that. Is it an satirical brand itself? No. It
is a -- I think David Portnoy put it best: It'sa
lifestyle brand that embodies a type of persona for
its followers that they embrace.

So the -- Michael Rapaport was supposed to
bring celebrity, at least that's what they said in
their conversations after the firing. And that
celebrity was tied to one thing that they do, which
is insult-oriented sports comments, sports
discussion. So the -- is some of that in some way
satirical? Some of it, it is, but that's certainly
not the dominant or the fundamental brand for
Barstool.

BY MR. MOSS:

Q. So you referenced a moment ago Barstool

Exhibit 175 752

 

[1/20/2020] Durbin, Daniel T. (Vol. 01) - 01-20-2020 - FINAL

 
10

11

12

13

14

15

16

Lif

18

19

20

21

22

23

24

25

Case 1:18-cv-08783-NRB Document 128-93 Filed 04/08/20 Page 9 of 10

 

 

DECLARATION UNDER PENALTY OF PERJURY

I, DANIEL T. DURBIN, PH.D., do hereby

certify:

That I have read the foregoing deposition;

That I have made such changes in form
and/or substance to the within deposition as might be
necessary to render the same true and correct, but have
limited such changes to actual reporting errors or
errors in fact, as opposed to editing the content
generally;

That having made such changes thereon as
were required, I hereby subscribe my name to the
completed deposition.

I declare under penalty of perjury that

the foregoing is true and correct.

Executed at this day of

, 2020, at '

 

State of California.

 

DANIEL T. DURBIN, PH.D.

Exhibit 175
[1/20/2020] Durbin, Daniel T. (Vol. 01) - 01-20-2020 -

304

753
FINAL

 
10

LL

12

13

14

15

16

Lif

18

19

20

21

22

23

24

25

Case 1:18-cv-08783-NRB Document 128-93 Filed 04/08/20 Page 10 of 10

 

 

 

305

I, Nikki Roy CSR No. 3052, Certified Shorthand
Reporter, hereby certify that:

I am authorized to administer oaths or affirmations.

(Cal. Code of Civ. P. Sec. 2093 (b) and Fed. R. Civ. P. 28(a)).

The foregoing proceedings were taken before me at the
time and place therein set forth, at which time the witness
was duly sworn by me. (Cal. Code Civ. Proc. 2025.330(a),
2025.540(a) and Fed. R. Civ. P. 30(f)(1)).

The foregoing pages contain a full, true and accurate
record of all proceedings and testimony. (Cal. Code Civ.

Proc. 2025.540(a) and Fed. R. Civ. P. 30(£)(1)).

I am not a relative or employee of the parties,
nor financially interested in the action. (Cal. Code Civ.
Proc. 2025.320(a)).

Before completion of the proceedings, review of the
transcript [ ] was [ x ] was not requested. If requested,
any changes made by the witness (and provided to the reporter)
during the period allowed, are appended hereto.

(Fed. R. Civ. PB. 30(e)).
I declare under penalty of perjury under the laws of
California that the foregoing is true and correct.
Dated this day of January 31, 2020.
Nikki Roy
C.S.R. No. 3052
Exhibit 175 754

 

[1/20/2020] Durbin, Daniel T. (Vol. 01) - 01-20-2020 - FINAL

 
